                        IN TIIB UNITED STATES DISTRICT COURT
                    FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:17-CV-252-D


SONIA I. WRIGLESWORTH,                         )
                                               )
                               Plaintiff,      )
                                               )
                   v.                          )             ORDER
                                               )
ROBERT M. SPEER, Secretary, U.S.               )
Department of the Army,                        )
                                               )
                               Defendant.      )


       On April 25, 2018, the court dismissed Sonia I. Wriglesworth' s ("Wriglesworth") complaint

without prejudice [D.E. 18] and closed the case. See [D.E. 19]. On June 22, 2018, Wriglesworth

requested leave to file an amended complaint [D.E. 20]. On July 30, 2018, the court construed her

filing as a motion for reconsideration and denied it under the applicable standard [D.E. 21]. On

August 9, 2018, Wriglesworth moved for reconsideration of that denial [D.E. 22]. 1

       The court has considered Wriglesworth's motion for reconsideration under the governing         -,1

standard. See Fed. R. Civ. P. 59(e); Zinkand v. Bro:Ml, 478 F.3d 634,637 (4th Cir. 2007); Bogart

v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005); Dennis v. Columbia Colleton Med. Ctr., Inc., 290

F.3d 639, 653 (4th Cir. 2002); Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396,403 (4th Cir.
           /



1998); Hughes v. Bedsole, 48 F.3d 13 76, 1382 (4th Cir. 1995). Wriglesworth' s motion lacks merit.

Because the court had dismissed Wriglesworth's complaint, Wriglesworth could not amend that

complaint. See Calvazy Christian Ctr. v. Ci1y of Fredericksburg, 710 F.3d 536, 539 (4th Cir. 2013)


       1
           On September 27, 2018, Wriglesworth appealed this court's order ofApril 25, 2018, to the
United States Court of Appeals for the Fourth Circuit [D.E. 23]. The appeal remains pending.
("We have repeatedly held that a motion to amend filed after a judgment of dismissal has been

entered cannot be considered until the judgment is vacated."); Katyle v. Penn Nat'l Gaming. Tnc.,

637 F.3d 462, 470-71 (4th Cir. 2011); Laber v. Harvey.. 438 F.3d 404, 427-28 (4th Cir. 2006) (en

bane). Accordingly, because Wriglesworth is a prose litigant, the court construed Wriglesworth's

first motion as a motion for reconsideration. Cf. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curl.am).

        Even construing Wriglesworth's filing of June 22, 2018, as a motion for leave to amend

under Federal Rule of Civil Procedure 15(a), Wriglesworth's proposed complaint would be futile.

The proposed amended complaint, like Wriglesworth's original complaint, fails to state a plausible

claim. See [D.E. 18]; Katyle, 637 F.3d at470-71; Hart v. Hanover cty. Sch. Bd., 495 F. App'x 314,

315-16 (4th Cir. 2012) (per curl.am) (unpublished table decision); cf. Giarratano v. Johnson, 521

F.3d 298, 304 n.5 (4th Cir. 2008) (noting that Erickson does not ''undermine [the] requirement that

a pleading contain more than labels and conclusions" (quotation omitted)). Thus, Wriglesworth's

motion for reconsideration lacks merit.

        In sum, the court DENIES Wriglesworth's motion for reconsideration [D.E. 22]. The case

remains closed.

        SO ORDERED. This _!_i_ day of March 2019.



                                                        JSC.DEVERill
                                                        United States District Judge




                                                2
